        Case 3:20-cv-03411-K Document 8 Filed 12/02/20                Page 1 of 1 PageID 30



                           IN THE UNITED STATE DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION


SAMMIE STEVENS                                       Civil Action No.: 3:20-CV-3411-K
               Plaintiff
  V.

OLLIE’S BARGAIN OUTLET, INC.                         Div. Juris 28 U.S.C. § 1332
Defendant

                                       MOTION TO DISMISS

           NOW INTO COURT COMES Plaintiff SAMMIE STEVENS hereby voluntarily

   dismisses her Complaint against only Defendant, OLLIE’S BARGAIN OUTLET, INC.

   (“Defendant”), without prejudice pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

   Procedure. Defendant has not filed an answer or a motion for summary judgment in this matter.

           WHEREFORE, Plaintiff ask this court to dismiss Defendant, OLLIE’S BARGAIN

   OUTLET, INC. without prejudice.


                                                        Respectfully submitted,

                                                            /s/Dennis D. Spurling
                                                     By: _________________________________
                                                     DENNIS D. SPURLING (TB# 24053909)
                                                     3003 South Loop West – Suite 400
                                                     Houston, Texas 77054
                                                     (713) 229 – 0770 Telephone
                                                     (713) 229 – 8444 Facsimile
                                                     ddspurling@dennisspurling.com

                                    CERTIFICATE OF SERVICE
      I do hereby certify that a copy of the forgoing has been sent to all counselors of record via
CM/ecf filing on this date 12/2/2020 /s/Dennis D. Spurling
